269 U.S. 566
46 S.Ct. 24
70 L.Ed. 415
The FISHERIES PRODUCTS COMPANY et al., Receivers of  The Fisheries Products Company, petitioners,v.ABRAHAM S. SEE & DEPEW, Inc.*
No. 644.
Supreme Court of the United States
October 19, 1925

Mr. T. D. Warren, of Newbern, N. C., for petitioners.


1
Petition for a writ of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.



*
 No opinion filed below on order sought to be reviewed, but see 5 F.(2d) 1011, and 9 F.(2d) 235, for other phases of same litigation.